United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Decatur, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0975
Issued: August 5, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 31, 2015 appellant filed a timely appeal from a January 9, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the filing of this appeal and the last merit decision issued on May 9, 2014, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of this case.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

2

20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On January 31, 2014 appellant, then a 58-year-old distribution, sales, and services
associate, filed an occupational disease claim (Form CA-2) alleging tendinitis and carpal tunnel
syndrome due to repetitive movements at work. These movements included throwing parcels
and processing mail. Appellant reported that she had previous right hand surgery in
January 2012 and returned to work in March 2012 with restrictions for her right hand. She stated
that she did everything with her left hand and over time developed the same problems in her left
hand. Appellant first became aware of her condition on January 18, 2013 and first realized it
resulted from her employment on January 19, 2013. She stopped work on December 16, 2013
and did not return.
On November 7, 2013 the employing establishment controverted appellant’s claim
arguing that she had failed to provide medical documentation establishing a causal relationship
between a diagnosed condition and her employment. It noted that appellant’s previous right
hand surgery was not employment related. OWCP also received a position description for a
distribution, sales, and services associate.
In a February 19, 2014 letter, OWCP informed appellant that the evidence of record was
insufficient to support her claim. It requested a medical report containing a physician’s opinion
with a medical explanation of how her work factors caused the claimed condition. OWCP also
requested that the employing establishment provide comments from a knowledgeable supervisor
on the accuracy of appellant’s statements.
In a December 16, 2013 operative report, Dr. Linda Cendales, a general surgeon, reported
that appellant underwent left wrist surgery to treat de Quervain’s disease. She reported, in a
March 12, 2014 form report, that appellant was seen on December 27, 2013 for left wrist pain.
Dr. Cendales diagnosed de Quervain’s disease and indicated that appellant could return to
limited duty on April 4, 2014.
In a March 13, 2014 statement, appellant described her employment duties as breaking
down mail, throwing parcels, and casing letters. She confirmed having surgery on her right wrist
and indicated that it was to treat a repetitive stress injury.
On May 9, 2014 OWCP denied appellant’s claim, finding that the medical evidence did
not demonstrate that appellant’s condition was causally related to her employment.
By letter dated September 9, 2014, received on September 17, 2014, appellant requested
reconsideration on September 9, 2014. She did not submit additional evidence or offer
arguments in support of her request.
In a January 9, 2015 decision, OWCP denied appellant’s request for reconsideration
finding it insufficient to warrant a merit review of its prior decision.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under § 8128(a) of FECA, OWCP
regulations provide that a claimant must: (1) show that OWCP erroneously applied or
2

interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.3 Where the request for reconsideration fails to meet at least one of these
standards, OWCP will deny the application for reconsideration without reopening the case for
review of the merits.4
ANALYSIS
In a May 9, 2014 decision, OWCP denied appellant’s occupational disease claim and on
September 9, 2014 appellant requested reconsideration.
The Board has no jurisdiction over the merits of appellant’s claim and can consider only
whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(3), which would prompt
OWCP to reopen the case for merit review. In her September 9, 2014 request for
reconsideration, appellant did not submit any new and pertinent evidence, advance a relevant
legal argument not previously considered, or contend that OWCP erroneously applied or
interpreted a specific point of law. Accordingly, the Board finds that OWCP properly denied
merit review.5
On appeal, appellant contends that OWCP failed to consider medical evidence that she
submitted with her request for reconsideration. She asserts that it might have been misplaced.6
However, there is no evidence on record that appellant submitted any documentation with her
request.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a) without further merit review.

3

Id. at § 10.606(b)(3); see J.M., Docket No. 09-218 (issued July 24, 2009).

4

Id. at § 10.608(b); see K.H., 59 ECAB 495, 499 (2008).

5

See J.C., Docket No. 11-236 (issued August 12, 2011).

6

Specifically, appellant describes a medical report, not found in the case record, in which an unnamed physician
allegedly stated that appellant’s injury was most likely caused by her repetitive work duties.

3

ORDER
IT IS HEREBY ORDERED THAT the January 9, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 5, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

